Mr. JUSTICE TRAPP delivered the opinion of the court: Defendant appeals a conviction upon his plea of guilty to the delivery of less than 30 grams of heroin in violation of Ill. Rev. Stat. 1971, ch. 56%, par. 1401. Sentence of 5 to 15 years was imposed. The Illinois Defender Project, appointed as counsel upon appeal, has filed a brief pursuant to the requirements stated in Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493, 87 S.Ct. 1396, suggesting that there are no meritorious grounds for appeal and seeking leave to withdraw. Leave was given to defendant to file a pro se brief as to issues defendant sought to raise. No brief has been filed. We have examined the record and the report of proceedings. The indictment properly charges the offense in the language of the statute. On the date of trial, defendant, through retained counsel, moved to withdraw a plea of not guilty and to enter a plea of guilty. Such plea was tendered following negotiations between defendant, his counsel and the State’s Attorney. Defendant’s counsel had sought and obtained full discovery and stated into the record that the evidence of the prosecution had been discussed with defendant. Defendant was fully admonished under the requirements of Supreme Court Rule 402. The negotiated sentence was imposed. The motion of counsel to withdraw is granted and the judgment of the circuit court is affirmed. Affirmed. CRAVEN, P. J., and SMITH, J., concur.